Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

ROBERT WILHELM,

       Plaintiff,

v.

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.,
JEFFREY H. FOX,
JAMES C. NEARY,
ANDREA J. AYERS,
DALE CRANDALL,
JOSEPH P. DISABATO,
TOMAS GORNY,
PETER J. PERRONE,
CHANDLER J. REEDY,
JUSTIN L. SADRIAN, and
ALEXI A. WELLMAN,

       Defendants.

                             COMPLAINT AND JURY DEMAND


       Plaintiff Robert Wilhelm (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                   NATURE OF THE ACTION

       1.      Plaintiff brings this action against Endurance International Group Holdings, Inc.

(“Endurance” or the “Company”) and the members of its Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 2 of 16




Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a

proposed transaction, pursuant to which the Company will be acquired by Clearlake Capital Group

L.P. (“Clearlake”) through its affiliates Endure Digital Intermediate Holdings, Inc. (“Parent”) and

Endure Digital, Inc. (“Merger Sub”) (the “Proposed Transaction”).

       2.       On November 2, 2020, Endurance issued a press release announcing that it had

entered into an Agreement and Plan of Merger (the “Merger Agreement”), dated November 1,

2020, to sell Endurance to Clearlake. Under the terms of the Merger Agreement, each Endurance

stockholder will be entitled to receive $9.50 in cash for each Endurance share they own (the

“Merger Consideration”). The Proposed Transaction is valued at approximately $3 billion.

       3.       On December 14, 2020, Endurance filed a Schedule 14A Definitive Proxy

Statement (the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that

Endurance stockholders vote in favor of the Proposed Transaction, omits and/or misrepresents

material information concerning, among other things: (i) Endurance management’s financial

projections; and (ii) the data and inputs underlying the financial valuation analyses that support

the fairness opinions provided by the Company’s financial advisors Centerview Partners LLC

(“Centerview”) and Goldman Sachs & Co, LLC (“Goldman”). Defendants authorized the issuance

of the false and misleading Proxy Statement in violation of Sections 14(a) and 20(a) of the

Exchange Act.

       4.       In short, unless remedied, Endurance’s public stockholders will be irreparably

harmed because the Proxy Statement’s material misrepresentations and omissions prevent them

from making a sufficiently informed voting or appraisal decision on the Proposed Transaction.

Plaintiff seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such

Exchange Act violations are cured.




                                                2
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 3 of 16




                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place, where

most of the documents are electronically stored, and where the evidence exists. Endurance

maintains offices for its email marketing segment in this District. Moreover, each of the Individual

Defendants, as Company officers or directors, either resides in this District or has extensive

contacts within this District.

                                              PARTIES

        8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Endurance common stock.

        9.       Defendant Endurance is a Delaware corporation with its principal executive offices

located at 10 Corporate Drive, Suite 300, Burlington, Massachusetts 01803. Endurance helps

millions of small businesses worldwide with products and technology to enhance their online web

presence, email marketing, business solutions, and more. The Company’s common stock is traded

on The Nasdaq Global Select Market under the ticker symbol “EIGI.”




                                                   3
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 4 of 16




       10.    Defendant Jeffrey H. Fox (“Fox”) has been President, Chief Executive Officer

(“CEO”), and a director of the Company since August 2017.

       11.    Defendant James C. Neary (“Neary”) has been Chairman of the Board and a

director of the Company since December 2011.

       12.    Defendant Andrea J. Ayers (“Ayers”) has been a director of the Company since

February 2019.

       13.    Defendant Dale Crandall (“Crandall”) has been a director of the Company since

June 2013.

       14.    Defendant Joseph P. DiSabato (“DiSabato”) has been a director of the Company

since December 2011.

       15.    Defendant Tomas Gorny (“Gorny”) has been a director of the Company since 2007.

       16.    Defendant Peter J. Perrone (“Perrone”) has been a director of the Company since

December 2011.

       17.    Defendant Chandler J. Reedy (“Reedy”) has been a director of the Company since

December 2011.

       18.    Defendant Justin L. Sadrian (“Sadrian”) has been a director of the Company since

December 2011.

       19.    Defendant Alexi A. Wellman (“Wellman”) has been a director of the Company

since April 2019.

       20.    Defendants identified in paragraphs 10 to 19 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                             OTHER RELEVANT ENTITIES

       21.    Clearlake is a leading investment firm founded in 2006 operating integrated




                                               4
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 5 of 16




businesses across private equity, credit and other related strategies. With a sector-focused

approach, the firm seeks to partner with management teams by providing long-term capital to

dynamic businesses that can benefit from Clearlake’s operational improvement approach, O.P.S.

The firm’s core target sectors are technology, industrials and consumer. Clearlake currently has

approximately $25 billion of assets under management and its senior investment principals have

led or co-led over 200 investments. Clearlake has offices in Santa Monica, California and Dallas,

Texas.

         22.       Parent is a Delaware corporation beneficially owned by affiliates of Clearlake.

         23.       Merger Sub is a Delaware corporation and a wholly-owned subsidiary of Parent.

                                  SUBSTANTIVE ALLEGATIONS

Company Background

         24.       Endurance is a leading provider of cloud-based platform solutions designed to help

small- and medium-sized businesses (“SMBs”) succeed online. Endurance serves approximately

4.8 million subscribers globally with a range of products and services that help SMBs get online,

get found and grow their businesses. In addition to for-profit businesses, subscribers include non-

profit organizations, community groups, bloggers, and hobbyists. Although the Company provides

its solutions through a number of brands, Endurance focuses its marketing, engineering and

product development efforts on a small number of strategic assets, including the Company’s

Constant Contact, Bluehost, HostGator, and Domain.com brands.

         25.       Endurance reports its business results in three reportable segments, as follows:

               •   Web Presence: The web presence segment consists primarily of web hosting

                   brands, including Bluehost and HostGator. This segment also includes related

                   products such as domain names, website security, website design tools and services,

                   and e-commerce products.


                                                    5
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 6 of 16




             •   Email Marketing: The email marketing segment consists of Constant Contact email

                 marketing tools and related products. This segment also generates revenue from

                 sales of Endurance’s Constant Contact-branded website builder tool and the

                 Company’s Ecomdash inventory management and marketplace listing solution

                 (“Ecomdash”) which the Company acquired in the third quarter of 2019.

             •   Domain: The domain segment consists of domain-focused brands such as

                 Domain.com, ResellerClub and LogicBoxes as well as certain web hosting brands

                 that are under common management with Endurance’s domain-focused brands.

                 This segment sells domain names and domain management services to resellers and

                 end users, as well as premium domain names, and also generates advertising

                 revenue from domain name parking. It also resells domain names and domain

                 management services to the Company’s web presence segment.

       26.       On November 2, 2020, the Company issued a press release announcing its third

quarter 2020 financial results, including GAAP revenue of $278.4 million, an increase of 3 percent

compared to revenue of $270.4 million in the third quarter of 2019; and Cash flow from operations

for the quarter was $54.6 million, an increase of 33 percent compared to $41.0 million for the third

quarter of 2019.

The Proposed Transaction

       27.       On November 2, 2020, Endurance issued a press release announcing the Proposed

Transaction. The press release stated, in relevant part:

       BURLINGTON, Mass., Nov. 02, 2020 -- Endurance International Group Holdings,
       Inc. (“Endurance” or the “Company”) (Nasdaq:EIGI), a leading provider of cloud-
       based platform solutions designed to help small and medium-sized businesses
       succeed online, announced today that it has entered into a definitive merger
       agreement to be acquired by affiliates of Clearlake Capital Group L.P.




                                                 6
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 7 of 16




      (“Clearlake”) in an all cash transaction valued at approximately $3.0 billion
      including outstanding indebtedness.

      Under the terms of the definitive agreement, which has been unanimously approved
      by the members of the Endurance Board of Directors, affiliates of Clearlake will
      acquire all of the outstanding common shares of Endurance for $9.50 per share in
      cash. The purchase price represents a 79% premium over Endurance’s unaffected
      share price of $5.30 as of September 25, 2020, the last trading day prior to media
      speculation about a potential transaction, and a 64% premium to its closing share
      price on October 30, 2020 of $5.81.

      A special meeting of Endurance shareholders will be held promptly following the
      filing of a definitive proxy statement with the U.S. Securities and Exchange
      Commission (the “SEC”). Certain affiliates of Warburg Pincus and Goldman Sachs
      Private Equity Partners have entered into a voting agreement committing them to,
      among other things, vote approximately 36% of the outstanding shares of
      Endurance common stock in favor of adopting the acquisition agreement.

      “We are pleased with this agreement which recognizes the value of our multi-brand
      scale platform. We are proud to serve approximately 5 million customers
      worldwide as a provider of solutions that help small and medium businesses
      succeed online and enhance the value of their customer relationships,” said Jeff
      Fox, President and Chief Executive Officer of Endurance.

      “The Endurance family of brands has built a leading position in the large and
      growing cloud hosting, domain, and digital marketing software space. We look
      forward to partnering with this talented team and supporting its long-term strategic
      plan to drive growth through its focus on customer value. We are excited to
      leverage Clearlake’s O.P.S.® framework to help the Company fuel growth both
      organically and through acquisitions,” said Behdad Eghbali, Co-Founder and
      Managing Partner, and James Pade, Partner at Clearlake.

      The proposed transaction is expected to close in the first quarter of 2021 and is
      subject to approval by Endurance shareholders, along with the satisfaction of
      customary closing conditions (including antitrust regulatory clearance). Clearlake
      will finance the transaction with a combination of committed equity financing from
      the Clearlake funds and has secured committed debt financing for the proposed
      transaction, which is not subject to any financing condition. Upon completion of
      the acquisition, Endurance will become a wholly owned affiliate of Clearlake.

      For further information regarding the terms and conditions contained in the
      definitive merger agreement, please see Endurance’s Current Report on Form 8-K,
      which will be filed in connection with this transaction.

      Given today’s announcement, Endurance is releasing its third quarter 2020
      financial results concurrent with this announcement. The Company does not intend



                                               7
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 8 of 16




       to hold a conference call on Thursday, November 5, 2020 to discuss earnings as
       previously announced.

Insiders’ Interests in the Proposed Transaction

       28.     Endurance insiders are the primary beneficiaries of the Proposed Transaction, not

the Company’s public stockholders. The Board and the Company’s executive officers are

conflicted because they will receive unique benefits in connection with the Proposed Transaction

not available to Plaintiff and the other public stockholders of Endurance.

       29.     Notably, Company insiders stand to reap substantial financial benefits for securing

the deal with Clearlake. Pursuant to the Merger Agreement, all outstanding stock options and

restricted stock units (“RSU”) will vest and convert into the right to receive the Merger

Consideration. The following table summarizes the transaction related compensation Company

insiders stand to receive:




       30.     Moreover, if they are terminated in connection with the Proposed Transaction,

Endurance’s named executive officers are set to receive substantial cash severance payments in

the form of golden parachute compensation, as set forth in the following tables:




                                                8
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 9 of 16




The Proxy Statement Contains Material Misstatements or Omissions

       31.      Defendants filed a materially incomplete and misleading Proxy Statement with the

SEC and disseminated it to Endurance’s stockholders. The Proxy Statement misrepresents or

omits material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote in favor of the Proposed Transaction or seek appraisal.

       32.      Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) Endurance management’s financial projections; and (ii) the data and inputs

underlying the financial valuation analyses that support the fairness opinions provided by the

Company’s financial advisors, Centerview and Goldman. Accordingly, Endurance stockholders

are being asked to make a voting or appraisal decision in connection with the Proposed Transaction

without all material information at their disposal.

Material Omissions Concerning Endurance Management’s Financial Projections

       33.      The Proxy Statement omits material information regarding the Endurance

management’s financial projections.

       34.      For example, the Proxy Statement sets forth, “[t]he financial forecasts provided to

prospective bidders did not include forecasts for fiscal years 2024 or 2025, which were

subsequently prepared by the Company and provided by the Company to Centerview and Goldman

Sachs to use in their financial analyses.” Proxy Statement at 66. However, the Proxy Statement

fails to disclose when the financial projections for years 2020-23 and years 2024-25 were finalized,

respectively.



                                                  9
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 10 of 16




       35.        In addition, the Proxy Statement fails to disclose all line items underlying unlevered

free cash flow.

       36.        The omission of this information renders the statements in the “Financial Forecasts”

section of the Proxy Statement false and/or materially misleading in contravention of the Exchange

Act.

Material Omissions Concerning Centerview’s and Goldman’s Financial Analyses

       37.        The Proxy Statement omits material information regarding Centerview’s and

Goldman’s financial analyses.

       38.        The Proxy Statement describes Centerview’s and Goldman’s fairness opinions and

the various valuation analyses performed in support of their opinions. However, the descriptions

of Centerview’s and Goldman’s fairness opinions and analyses fail to include key inputs and

assumptions underlying these analyses.            Without this information, as described below,

Endurance’s public stockholders are unable to fully understand these analyses and, thus, are unable

to determine what weight, if any, to place on Centerview’s and Goldman’s fairness opinions in

determining whether to vote in favor of the Proposed Transaction.

       39.        With respect to Centerview’s Selected Public Companies Analysis and Selected

Public Transactions Analysis, the Proxy Statement fails to disclose: (i) the identity of the

companies and transactions analyzed by Centerview; and (ii) the individual multiples and metrics

for each of the companies and transactions observed in the analyses.

       40.        With respect to Centerview’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) quantification of the inputs and assumptions underlying the discount rate range

of 9.0% to 10.0%; and (ii) the Company’s net debt utilized in the analysis.




                                                   10
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 11 of 16




        41.     With respect to Centerview’s Analyst Price Target Analysis, the Proxy Statement

fails to disclose: (i) the individual price targets observed; and (ii) the sources thereof .

        42.     With respect to Centerview’s Premia Paid Analysis, the Proxy Statement fails to

disclose: (i) the selected transactions reviewed in the analysis; and (ii) the individual premiums

paid in each of the selected transactions.

        43.     With respect to Goldman’s Selected Public Companies Analysis and Selected

Public Transactions Analysis, the Proxy Statement fails to disclose the individual multiples and

metrics for each of the companies and transactions observed in the analyses.

        44.     With respect to Goldman’s Illustrative Present Value of Future Share Price

Analysis, the Proxy Statement fails to disclose a quantification of the inputs and assumptions

underlying the discount rate of 14%..

        45.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) quantification of the inputs and assumptions underlying the discount

rate range of 9.5% to 10.5%; and (ii) the Company’s net debt utilized in the analysis.

        46.     Without such undisclosed information, Endurance stockholders cannot evaluate for

themselves whether the financial analyses performed by Centerview and Goldman were based on

reliable inputs and assumptions or whether they were prepared with an eye toward ensuring that

positive fairness opinions could be rendered in connection with the Proposed Transaction. In other

words, full disclosure of the omissions identified above is required in order to ensure that

stockholders can fully evaluate the extent to which Centerview’s and Goldman’s opinions and

analyses should factor into their decision whether to vote in favor of or against the Proposed

Transaction or seek appraisal.




                                                   11
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 12 of 16




        47.     The omission of this information renders the statements in the “Opinion of

Centerview Partners LLC” and “Opinion of Goldman Sachs & Co. LLC” sections of the Proxy

Statement false and/or materially misleading in contravention of the Exchange Act.

        48.     The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Proxy

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other stockholders of Endurance will be unable to

make an informed voting or appraisal decision in connection with the Proposed Transaction and

are thus threatened with irreparable harm warranting the injunctive relief sought herein.

                                            COUNT I

                 Against All Defendants for Violations of Section 14(a) of the
                 Exchange Act and SEC Rule 14a-9 Promulgated Thereunder

        49.     Plaintiff repeats and realleges each and every allegation contained above, as though

fully set forth herein.

        50.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

        51.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about Endurance management’s

financial projections for Endurance and the data and inputs underlying the financial valuation

analyses that support the fairness opinions provided by the Company’s financial advisors,



                                                 12
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 13 of 16




Centerview and Goldman. The defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       52.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction or seek to exercise their appraisal rights.

       53.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       54.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                           COUNT II

   Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

       55.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       56.     The Individual Defendants acted as controlling persons of Endurance within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Endurance and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       57.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to




                                                13
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 14 of 16




and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       58.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of this document.

       59.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions which had input from the directors.

       60.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       61.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Endurance’s stockholders

will be irreparably harmed.

                                     PRAYER FOR RELIEF




                                                 14
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 15 of 16




       WHEREFORE, Plaintiff demands injunctive relief, in his favor and against defendants as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until defendants disclose and disseminate the

material information identified above to Endurance stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.




                                                 15
Case 1:20-cv-03779-KMT Document 1 Filed 12/23/20 USDC Colorado Page 16 of 16




 Dated: December 23, 2020             Respectfully submitted,

                                      /s/ Richard A. Acocelli
                                      Richard A. Acocelli
                                      WEISSLAW LLP
                                      1500 Broadway, 16th Floor
                                      New York, NY 10036
                                      Telephone: (212) 682-3025
                                      Facsimile: (212) 682-3010
                                      Email: racocelli@weisslawllp.com

                                      Attorneys for Plaintiff




                                     16
